UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-28342 VALLEY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) VIRGINIA 54-1702380 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 36 Church Avenue, S.W. Roanoke, Virginia (Address of principal executive offices) (Zip Code) (540) 342-2265 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act.) Yes ¨ No x At November 10, 2011, 4,697,256 shares of common stock, no par value, of the registrant were outstanding. Table of Contents VALLEY FINANCIAL CORPORATION FORM 10-Q September 30, 2011 TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3 Quantitative and Qualitative Disclosures about Market Risk 40 Item 4 Controls and Procedures 40 Part II.OTHER INFORMATION Item 1 Legal Proceedings 40 Item 1A Risk Factors 40 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3 Defaults Upon Senior Securities 41 Item 4 (Removed and Reserved) 41 Item 5 Other Information 41 Item 6 Exhibits 41 SIGNATURES 42 EXHIBITS INDEX 43 2 Table of Contents Forward-Looking and Cautionary Statements The Private Securities Litigation Reform Act of 1995 (the “1995 Act”) provides a safe harbor for forward-looking statements made by or on our behalf.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of our management and on information available at the time these statements and disclosures were prepared. This report includes forward-looking statements within the meaning of the 1995 Act. These statements are included throughout this report and relate to, among other things, projections of revenues, earnings, earnings per share, cash flows, capital expenditures, or other financial items, expectations regarding acquisitions, discussions of estimated future revenue enhancements, potential dispositions, and changes in interest rates. These statements also relate to our business strategy, goals and expectations concerning our market position, future operations, margins, profitability, liquidity, and capital resources. The words “believe”, “anticipate”, “could”, “estimate”, “expect”, “intend”, “may”, “plan”, “predict”, “project”, “will”, and similar terms and phrases identify forward-looking statements in this report. Although we believe the assumptions upon which these forward-looking statements are based are reasonable, any of these assumptions could prove to be inaccurate and the forward-looking statements based on these assumptions could be incorrect. Our operations involve risks and uncertainties, many of which are outside of our control, and any one of which, or a combination of which, could materially affect our results of operations and whether the forward-looking statements ultimately prove to be correct. Actual results and trends in the future may differ materially from those suggested or implied by the forward-looking statements depending on a number of factors. Factors that may cause actual results to differ materially from those expected include the following: • General economic conditions may deteriorate and negatively impact the ability of borrowers to repay loans and depositors to maintain balances; • General decline in the residential real estate construction and finance market; • Decline in market value of real estate in the Company’s markets; • Changes in interest rates could reduce net interest income and/or the borrower’s ability to repay loans; • Competitive pressures among financial institutions may reduce yields and profitability; • Legislative or regulatory changes, including changes in accounting standards, may adversely affect the businesses that the Company is engaged in; • Increased regulatory supervision could limit our ability to grow and could require considerable time and attention of our management and board of directors; • New products developed or new methods of delivering products could result in a reduction in business and income for the Company; • The Company’s ability to continue to improve operating efficiencies; • Natural events and acts of God such as earthquakes, fires and floods; • Loss or retirement of key executives; and • Adverse changes may occur in the securities market. These risks and uncertainties should be considered in evaluating the forward-looking statements contained herein.We caution readers not to place undue reliance on those statements, which speak only as of the date of this report. 3 Table of Contents PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements. VALLEY FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS (In 000s, except share and share data) (Unaudited) 9/30/11 (Audited) 12/31/10 Assets Cash and due from banks $ $ Interest-bearing deposits in banks Total cash and cash equivalents Securities available-for-sale Securities held-to-maturity (fair value:9/30/11: $29,196; 12/31/10: $7,868) Loans, net of allowance for loan losses, 9/30/11: $10,013; 12/31/10:$11,003 Foreclosed assets Premises and equipment, net Bank owned life insurance Accrued interest receivable Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase FHLB borrowings Junior subordinated debentures Accrued interest payable Other liabilities Total liabilities Commitments and contingencies 0 0 Shareholders' equity: Preferred stock, no par value; 10,000,000 shares authorized; 16,019 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Common stock, no par value; 10,000,000 shares authorized; 4,697,256 shares issued and outstanding at September 30, 2011 and 4,680,251 shares issued and outstanding at December 31, 2010 Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements 4 Table of Contents VALLEY FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In 000s, except share and per share data) Three Months Ended Nine Months Ended 9/30/11 9/30/10 9/30/11 9/30/10 Interest Income: Interest and fees on loans $ Interest on securities–taxable Interest on securities-nontaxable Interest on deposits in banks 21 46 66 91 Total interest income Interest Expense: Interest on deposits Interest on borrowings Interest on junior subordinated debentures 94 Interest on federal funds purchased and securities sold under agreements to repurchase 11 12 32 33 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income: Service charges on deposit accounts Income earned on bank owned life insurance Mortgage fee income 67 87 Brokerage fee income, net Realized gain on sale of securities 0 0 Other income 72 Total noninterest income Noninterest Expense: Compensation expense Occupancy and equipment expense Data processing expense Advertising and marketing expense Insurance expense Professional fees State franchise taxes Foreclosed asset expense, net Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Preferred dividends and accretion of discounts on warrants Net income available to common shareholders $ Earnings per common share Basic earnings per common share $ Diluted earnings per common share $ Weighted average shares outstanding Diluted average shares outstanding Dividends declared per common share $
